      Case 1:17-md-02800-TWT Document 541 Filed 01/28/19 Page 1 of 16




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION


  IN RE EQUIFAX, INC., CUSTOMER                                       MDL DOCKET NO. 2800
  DATA SECURITY BREACH                                                1:17-md-2800-TWT
  LITIGATION
                                                                      SMALL BUSINESS CASES


                                                         OPINION AND ORDER


             This is a data breach case. It is before the Court on the Defendants’

Motion to Dismiss the Consolidated Small Business Class Action Complaint

[Doc. 441]. For the reasons set forth below, the Defendants’ Motion to Dismiss

the Consolidated Small Business Class Action Complaint [Doc. 441] is

GRANTED.

                                                            I. Background

             On September 7, 2017, the Defendant Equifax Inc. (“Equifax”) announced

that it was the subject of one of the largest data breaches in history.1 Hackers

stole the personal and financial information (“the Data Breach”) of nearly 150

million Americans from mid-May through the end of July 2017.2 During this

time period, Equifax failed to detect the hackers’ presence in its systems,

allowing the hackers to exfiltrate massive amounts of sensitive personal data




             1
                          Consolidated Small Business Class Action Compl. ¶ 2 [Doc. 375].
             2
                          Id.
T:\ORDERS\17\In re Equifax\smallbusinessmtdtwt.wpd.wpd
      Case 1:17-md-02800-TWT Document 541 Filed 01/28/19 Page 2 of 16




that was in the company’s custody.3 This breach is unprecedented – it affected

almost half of the entire American population.4

             The Data Breach was also severe in terms of the type of information that

the hackers were able to obtain. The hackers stole at least 146.6 million names,

146.6 million dates of birth, 145.5 million Social Security numbers, 99 million

addresses, 17.6 million driver’s license numbers, 209,000 credit card numbers,

and 97,500 tax identification numbers.5 This is extremely sensitive personal

information. It can be used to create fake identities, fraudulently obtain loans,

fraudulently obtain tax refunds, and more.6 All of this would also destroy a

consumer’s credit-worthiness.7

             Equifax is a Georgia corporation with its principal place of business in

Atlanta, Georgia.8 Equifax is the parent company of the Defendants Equifax

Information Services LLC and Equifax Consumer Services LLC.9 Both of those

subsidiary companies are Georgia limited liability companies, with their




             3
                          Id. ¶ 3.
             4
                          Id. ¶ 4.
             5
                          Id.
             6
                          Id.
             7
                          Id.
             8
                          Id. ¶ 22.
             9
                          Id.

T:\ORDERS\17\In re Equifax\smallbusinessmtdtwt.wpd.wpd   -2-
      Case 1:17-md-02800-TWT Document 541 Filed 01/28/19 Page 3 of 16




principal places of business in Atlanta, Georgia.10 The Defendants operate

together as an integrated consumer reporting agency.11

             Equifax’s business model entails aggregating data relating to consumers

from various sources, compiling that data into credit reports, and selling those

reports to lenders, financial companies, employers, and others.12 Credit

reporting agencies are “linchpins” of the nation’s financial system due to the

importance of credit reports in decisions to extend credit.13 Equifax also sells

this information directly to consumers, allowing consumers to purchase their

credit scores.14 In recent years, Equifax has worked to rapidly grow its business.

Recognizing the value in obtaining massive troves of consumer data, Equifax

has aggressively acquired companies with the goal of expanding into new

markets and acquiring new sources of data.15 Equifax now maintains

information on over 820 million individuals and 91 million businesses

worldwide.16




             10
                          Id. ¶¶ 23-24.
             11
                          Id. ¶ 25.
             12
                          Id. ¶ 42.
             13
                          Id.
             14
                          Id. ¶ 43.
             15
                          Id. ¶ 45.
             16
                          Id. ¶ 52.

T:\ORDERS\17\In re Equifax\smallbusinessmtdtwt.wpd.wpd   -3-
      Case 1:17-md-02800-TWT Document 541 Filed 01/28/19 Page 4 of 16




             Equifax recognized the importance of data security and the value of the

data in its custody to cybercriminals. It observed other major, well-publicized

data breaches, including those at Target, Home Depot, Anthem, and its

competitor Experian.17 Equifax held itself out as a leader in confronting such

threats, offering “data breach solutions” to businesses.18 It also acquired two

identity theft protection companies, Trusted ID and ID Watchdog.19 Equifax was

also the subject of several prior data breaches. From 2010 on, Equifax suffered

several different data breach incidents highlighting deficiencies in its

cybersecurity protocol.20 Given these prior breaches, cybersecurity experts

concluded that Equifax was susceptible to a major data breach.21 Analyses of

Equifax’s cybersecurity demonstrated that it lacked basic maintenance

techniques that are highly relevant to potential data breaches.22 However,

despite these risks, Equifax did little to improve its cybersecurity practices.

Equifax’s leaders gave low priority to cybersecurity, spending a small fraction

of the company’s budget on cybersecurity.23


             17
                          Id. ¶¶ 55, 68-74.
             18
                          Id. ¶ 56.
             19
                          Id. ¶ 55.
             20
                          Id. ¶¶ 69-74.
             21
                          Id. ¶ 86.
             22
                          Id. ¶¶ 75-91.
             23
                          Id. ¶ 125.

T:\ORDERS\17\In re Equifax\smallbusinessmtdtwt.wpd.wpd   -4-
      Case 1:17-md-02800-TWT Document 541 Filed 01/28/19 Page 5 of 16




             On March 6, 2017, a serious vulnerability in the Apache Struts software

was discovered and reported.24 This software, a popular open-source program,

was used by Equifax in its consumer dispute portal website.25 The next day, the

Apache Software Foundation issued a free patch and urged all users to

immediately implement the patch.26 The Department of Homeland Security also

issued warnings concerning this vulnerability.27 Equifax internally disseminated

the warning, but never implemented the patch.28 Then, beginning on May 13,

2017, hackers were able to manipulate the Apache Struts vulnerability to access

Equifax’s systems; and using simple commands determined the credentials of

network accounts that allowed them to access the confidential information of

millions of American consumers.29 From May 13 to July 30, 2017, the hackers

remained undetected in Equifax’s systems.30 During this time, the hackers were

able to steal the sensitive personally identifiable information of approximately

147.9 million American consumers.31 The personally identifiable information


             24
                          Id. ¶ 95.
             25
                          Id. ¶¶ 92-94.
             26
                          Id. ¶ 96.
             27
                          Id. ¶ 97.
             28
                          Id. ¶ 98.
             29
                          Id. ¶ 104.
             30
                          Id.
             31
                          Id. ¶ 104.

T:\ORDERS\17\In re Equifax\smallbusinessmtdtwt.wpd.wpd   -5-
      Case 1:17-md-02800-TWT Document 541 Filed 01/28/19 Page 6 of 16




that hackers obtained in the Data Breach includes names, addresses, birth

dates, Social Security numbers, driver’s license information, telephone numbers,

email addresses, tax identification numbers, credit card numbers, credit report

dispute documents, and more.32

             On July 29, 2017, Equifax’s security team noticed “suspicious network

traffic” in the dispute portal.33 The next day, the consumer dispute portal was

deactivated and taken offline. On July 31, 2017, Equifax’s CEO Richard Smith

was informed of the breach.34 On August 2, 2017, Equifax informed the Federal

Bureau of Investigation about the Data Breach, and retained legal counsel to

guide its investigation.35 Equifax also hired cybersecurity firm Mandiant to

investigate the suspicious activity.36 On September 7, 2017, seven weeks after

discovering suspicious activity, Equifax publicly disclosed the Data Breach in a

press release.37 Experts have since opined that the Data Breach was the result

of weak cybersecurity measures and a low priority for data security.38




             32
                          Id. ¶ 4.
             33
                          Id. ¶¶ 105-06.
             34
                          Id. ¶ 107.
             35
                          Id. ¶ 110.
             36
                          Id.
             37
                          Id. ¶ 136.
             38
                          Id. ¶¶ 183-89.

T:\ORDERS\17\In re Equifax\smallbusinessmtdtwt.wpd.wpd   -6-
      Case 1:17-md-02800-TWT Document 541 Filed 01/28/19 Page 7 of 16




             The Plaintiffs are ten “small businesses,” including corporations and

limited liability companies.39 In contrast to the Putative Consumer Class Action,

the Small Business Plaintiffs here seek to represent a class of small businesses,

which are separate and distinct legal entities. These Plaintiffs allege that they

rely upon the personal creditworthiness of their owners to obtain and maintain

credit, and seek to recover for their own injuries resulting from the Data Breach.

The Small Business Plaintiffs allege that they have been harmed by having to

take measures to combat the risk of identity theft and by expending time and

effort to monitor their credit and identity.40 The Plaintiffs assert claims for

negligence, negligence per se, violation of the Georgia Fair Business Practices

Act, unjust enrichment, and recovery of litigation expenses under O.C.G.A. § 13-

6-11. The Plaintiffs also seeks declaratory and injunctive relief. The Defendants

now move to dismiss.

                                                         II. Legal Standard

             A complaint should be dismissed under Rule 12(b)(6) only where it

appears that the facts alleged fail to state a “plausible” claim for relief.41 A

complaint may survive a motion to dismiss for failure to state a claim, however,

even if it is “improbable” that a plaintiff would be able to prove those facts; even


             39
                          Id. ¶¶ 12-22.
             40
                          Id. ¶¶ 12-21.
             41
                          Ashcroft v. Iqbal, 129 S.Ct. 1937, 1949 (2009); FED. R. CIV. P.
12(b)(6).

T:\ORDERS\17\In re Equifax\smallbusinessmtdtwt.wpd.wpd          -7-
      Case 1:17-md-02800-TWT Document 541 Filed 01/28/19 Page 8 of 16




if the possibility of recovery is extremely “remote and unlikely.”42 In ruling on

a motion to dismiss, the court must accept the facts pleaded in the complaint as

true and construe them in the light most favorable to the plaintiff.43 Generally,

notice pleading is all that is required for a valid complaint.44 Under notice

pleading, the plaintiff need only give the defendant fair notice of the plaintiff’s

claim and the grounds upon which it rests.

                                                         III. Discussion

             A. Choice of Law

             First, the Court concludes that Georgia law governs this case. This case

is before the Court based on diversity jurisdiction. The Court therefore looks to

Georgia’s choice of law requirements to determine the appropriate rules of

decision.45 Georgia follows the traditional approach of lex loci delecti in tort

cases, which generally applies the substantive law of the state where the last




             42
                          Bell Atlantic v. Twombly, 550 U.S. 544, 556 (2007).

            See Quality Foods de Centro America, S.A. v. Latin American
             43

Agribusiness Dev. Corp., S.A., 711 F.2d 989, 994-95 (11th Cir. 1983); see also
Sanjuan v. American Bd. of Psychiatry and Neurology, Inc., 40 F.3d 247, 251
(7th Cir. 1994) (noting that at the pleading stage, the plaintiff “receives the
benefit of imagination”).
             44
                          See Lombard’s, Inc. v. Prince Mfg., Inc., 753 F.2d 974, 975 (11th
Cir. 1985), cert. denied, 474 U.S. 1082 (1986).
             45
                          Frank Briscoe Co., Inc. v. Ga. Sprinkler Co., Inc., 713 F.2d 1500,
1503 (11th Cir.1983) (“A federal court faced with the choice of law issue must
look for its resolution to the choice of law rules of the forum state.”).

T:\ORDERS\17\In re Equifax\smallbusinessmtdtwt.wpd.wpd         -8-
      Case 1:17-md-02800-TWT Document 541 Filed 01/28/19 Page 9 of 16




event occurred necessary to make an actor liable for the alleged tort.46 Usually,

this means that the “law of the place of the injury governs rather than the law

of the place of the tortious acts allegedly causing the injury.”47 However, there

is an exception when the applicable law of the foreign state is the common law.

“[T]he application of another jurisdiction's laws is limited to statutes and

decisions construing those statutes. When no statute is involved, Georgia courts

apply the common law as developed in Georgia rather than foreign case law.”48

The Plaintiffs identify no foreign statutes that govern their common law claims,

therefore the Court will apply Georgia law.49




           Dowis v. Mud Slingers, Inc., 279 Ga. 808, 816 (2005); Int'l Bus.
             46

Machines Corp. v. Kemp, 244 Ga. App. 638, 640 (2000).
             47
                          Mullins v. M.G.D. Graphics Sys. Grp., 867 F. Supp. 1578, 1581
(N.D. Ga. 1994).
             48
                          In re Tri-State Crematory Litig., 215 F.R.D. 660, 677 (N.D. Ga.
2003) (internal quotations omitted). The Georgia Supreme Court has recently
reaffirmed this exception. See Coon v. The Med. Ctr., Inc., 300 Ga. 722, 729
(2017) (“In the absence of a statute, however, at least with respect to a state
where the common law is in force, a Georgia court will apply the common law
as expounded by the courts of Georgia.”).
             49
              The Plaintiffs argue that Georgia law should apply unless the
Court decides “that Georgia law is adverse to the common law claims of the
national class pled in the Complaint, in which case it will be necessary to
consider the common law of each state applicable to the proposed alternative,
state-specific classes.” Pls.’ Br. in Opp’n to Defs.’ Mot. to Dismiss, at 7. However,
the Plaintiffs cite no authority for such a proposition. The Court concludes that
Georgia law will govern this case.

T:\ORDERS\17\In re Equifax\smallbusinessmtdtwt.wpd.wpd   -9-
     Case 1:17-md-02800-TWT Document 541 Filed 01/28/19 Page 10 of 16




             B. Standing

             The Defendants contend that the Plaintiffs lack Article III standing.50 In

order to establish standing under Article III, a plaintiff must show an injury

that is “concrete, particularized, and actual or imminent; fairly traceable to the

challenged action; and redressable by a favorable ruling.”51 The Supreme Court

has held that “threatened injury must be certainly impending to constitute

injury in fact, and that allegations of possible future injury are not sufficient.”52

The Supreme Court has also noted, however, that standing can be “based on a

‘substantial risk’ that the harm will occur, which may prompt plaintiffs to

reasonably incur costs to mitigate or avoid that harm.”53 The Defendants

contend that the Plaintiffs lack standing because they do not allege that their

information was compromised during the Data Breach, but instead only that

their owners’ personal information was compromised. This “chain of events” to

cause injury to the Plaintiffs, according to the Defendants, is too attenuated to

confer standing.

             First, the Defendants contend that the Plaintiffs have not adequately

alleged that they have suffered a cognizable injury-in-fact.54 A “plaintiff must

             50
                          Defs.’ Mot. to Dismiss, at 10.
             51
                          Clapper v. Amnesty Int’l USA, 133 S. Ct. 1138, 1147 (2013).
             52
                          Id.
             53
                          Id. at 1150 n.5.
             54
                          Defs.’ Mot. to Dismiss, at 12.

T:\ORDERS\17\In re Equifax\smallbusinessmtdtwt.wpd.wpd   -10-
     Case 1:17-md-02800-TWT Document 541 Filed 01/28/19 Page 11 of 16




allege that he has suffered a ‘concrete’ injury particular to himself.”55 The

Plaintiffs do not allege that their information was compromised during the

Data Breach.                     Instead, they merely allege that their owners’ Personal

Information was compromised.                             The Small Business Plaintiffs allege that

because their owners’ Personal Information was compromised, the breach has

“jeopardized” “the creditworthiness and continued operations” of the Small

Business Plaintiffs and that they have “reasonably incurred costs . . . based on

the substantial risk of harm from the breach.”56 Therefore, following Spokeo,

the Small Business Plaintiffs have failed to plead facts showing an essential

element of standing, injury to themselves rather than another.57 The owners of

the Small Business Plaintiffs chose to do business as corporations or limited

liability companies. The Small Business Plaintiffs have offered no authority that

this legal distinction should be ignored in the standing analysis. The owners of

the Small Business Plaintiffs may seek recovery of their damages in the

Consumer Class action. They are not entitled to a second recovery here.

             Second, the injury must be “actual or imminent, not conjectural or

hypothetical.”58 The Defendants contend that the Plaintiffs’ alleged injuries are


             55
                          Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1552 (2016).
             56
                          Consolidated Small Business Class Action Compl. ¶¶ 12-21.
             57
                          See Spokeo, Inc., 136 S. Ct. at 1548 (“For an injury to be
‘particularized,’ it ‘must affect the plaintiff in a personal and individual way.’”).
             58
                          Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992).

T:\ORDERS\17\In re Equifax\smallbusinessmtdtwt.wpd.wpd     -11-
     Case 1:17-md-02800-TWT Document 541 Filed 01/28/19 Page 12 of 16




too attenuated and too speculative and conjectural.59 The Defendants argue that

the Plaintiffs’ alleged injuries fall into two categories: the “increased risk” of

future harm to their creditworthiness and business operations, and “voluntary”

costs to mitigate that alleged risk.60 But to establish any actual harm from that

purported risk, the Small Business Plaintiffs would have to plead, and

ultimately prove, the following chain of events:

             •            The owner’s PII was compromised in the Equifax data
                          breach;
             •            The owner’s PII was obtained by some criminals as a result
                          of the Equifax data breach and then misused by those
                          criminals;
             •            The owner’s credit was directly impacted by the criminals’
                          misuse of his or her PII (as opposed to any other factor
                          among a multitude of factors that can affect a consumer’s
                          credit);
             •            The Small Business Plaintiff thereafter attempted to rely on
                          the owner’s credit for its own “creditworthiness and
                          continued operations”; and
             •            The Small Business Plaintiff’s “creditworthiness [or]
                          continued operations” were harmed—e.g., a denied loan
                          application or increased interest rate—as a direct result of
                          the owner’s damaged credit (as opposed to any other
                          element taken into consideration for the extension of
                          business credit).61

These alleged injuries are too speculative because any break in the attenuated

causal chain would result in the injuries not occurring, and also because the




             59
                          Defs.’ Mot. to Dismiss, at 12-14.
             60
                          Id. at 13.
             61
                          Id. at 13-14.

T:\ORDERS\17\In re Equifax\smallbusinessmtdtwt.wpd.wpd   -12-
     Case 1:17-md-02800-TWT Document 541 Filed 01/28/19 Page 13 of 16




“risk of harm” resulting from compromised personal information itself is too

uncertain.62

             Furthermore, the Court concludes that the Plaintiffs have not alleged a

substantial risk of harm that is sufficient to confer standing. In Clapper, the

Supreme Court noted that standing can be “based on a ‘substantial risk’ that the

harm will occur, which may prompt plaintiffs to reasonably incur costs to

mitigate or avoid that harm.”63 In both Arby’s and Home Depot, this Court

concluded that allegations that a plaintiff incurred costs mitigating the

substantial risk of harm from a data breach were sufficient to confer standing.64

However, in those cases, credit card data belonging to the consumers and the

financial institutions had been stolen. That was an imminent injury because the

data could be used immediately to make fraudulent credit charges. In contrast,


             62
                          Clapper, 133 S. Ct. at 1148 (“[R]espondents' theory of standing,
which relies on a highly attenuated chain of possibilities, does not satisfy the
requirement that threatened injury must be certainly impending.”).
             63
                          Clapper v. Amnesty Int’l USA, 133 S. Ct. 1138, 1150 n.5 (2013).

              See In re Arby’s Restaurant Grp. Inc. Litig., No. 1:17-cv-0514-AT,
             64

2018 WL 2128441, at *11 (N.D. Ga. Mar. 5, 2018) (“The Consumer Plaintiffs'
allegations that they suffered monetary losses related to fraudulent
charges—unauthorized charges on their accounts, theft of their personal
financial information, and costs associated with detection and prevention of
identity theft—are sufficient to survive a motion to dismiss.”); In re The Home
Depot, Inc., Customer Data Sec. Breach Litig., No. 1:14-md-2583-TWT, 2016 WL
2897520, at *3 (N.D. Ga. May 18, 2016) (“These injuries are not speculative and
are not threatened future injuries, but are actual, current, monetary damages.
Additionally, any costs undertaken to avoid future harm from the data breach
would fall under footnote 5 of Clapper, specifically as reasonable mitigation
costs due to a substantial risk of harm.”).

T:\ORDERS\17\In re Equifax\smallbusinessmtdtwt.wpd.wpd   -13-
     Case 1:17-md-02800-TWT Document 541 Filed 01/28/19 Page 14 of 16




a chain of events would need to occur for the Small Business Plaintiffs to suffer

their purported injuries. This does not constitute a “substantial risk” of an

“imminent injury.”

             The Defendants also argue that “voluntary costs” taken in response to the

Data Breach cannot establish standing.65 According to the Defendants, the

Plaintiffs cannot “manufacture” standing by taking on voluntary costs.

Unfortunately, in this digital age, the Small Business Plaintiffs have alleged

nothing more than the exercise of ordinary due diligence in monitoring their

creditworthiness. It is equally plausible that they would have done the same

things with or without the Equifax Data Breach. Therefore, the Court concludes

that the Small Business Plaintiffs have not adequately alleged an injury-in-fact

to them. The Motion to Dismiss should be granted for lack of Article III

standing.

                          C. Economic Loss Doctrine

             The Defendants also argue that the economic loss doctrine bars the

Plaintiffs’ tort claims.66 “The ‘economic loss rule’ generally provides that a

contracting party who suffers purely economic consequences must seek his

remedy in contract and not in tort.”67 “Under the economic loss rule, a plaintiff


             65
                          Defs.’ Mot. to Dismiss, at 15.
             66
                          Defs.’ Mot. to Dismiss, at 39.
             67
                          General Elec. Co. v. Lowe’s Home Centers, Inc., 279 Ga. 77, 78
(2005).

T:\ORDERS\17\In re Equifax\smallbusinessmtdtwt.wpd.wpd   -14-
     Case 1:17-md-02800-TWT Document 541 Filed 01/28/19 Page 15 of 16




can recover in tort only those economic losses resulting from injury to his person

or damage to his property; a plaintiff cannot recover economic losses associated

with injury to the person or damage to the property of another.”68 As discussed

above, the injury here was not to the Small Business Plaintiffs but to their

owners. Therefore, the claim of the Small Business Plaintiffs is barred by the

economic loss rule. Where, however, “an independent duty exists under the law,

the economic loss rule does not bar a tort claim because the claim is based on a

recognized independent duty of care and thus does not fall within the scope of

the rule.”69 “It is well-established that entities that collect sensitive, private data

from consumers and store that data on their networks have a duty to protect

that information[.]”70 But that duty extends to the consumer, not to anyone in

the world (a spouse, a child, a friend, a partner) who might possibly want to take

advantage of the consumer’s good credit. Imposing such a duty as to the

consumer whose personal information is compromised serves the purposes of

tort law: compensation and deterrence. The Small Business Plaintiffs offer no

precedent for expanding that duty to them. In Home Depot, the financial

institutions were not relying upon the compromise of their customers’



             68
                          Id.
             69
                          Liberty Mut. Fire Ins. Co. v. Cagle’s, Inc., No. 1:10-cv-2158-TWT,
2010 WL 5288673, at *3 (N.D. Ga. Dec. 16, 2010).
             70
                          Brush v. Miami Beach Healthcare Grp. Ltd., 238 F. Supp. 3d 1359,
1365 (S.D. Fla. 2017).

T:\ORDERS\17\In re Equifax\smallbusinessmtdtwt.wpd.wpd   -15-
     Case 1:17-md-02800-TWT Document 541 Filed 01/28/19 Page 16 of 16




information. The financial institution plaintiffs in Home Depot were card issuers

whose payment card data was stolen. The Small Business Plaintiffs are seeking

to recover economic losses due to injury to others. Therefore, their claims are

barred by the economic loss rule.

                                                         IV. Conclusion

             For the reasons stated above, the Defendants’ Motion to Dismiss the

Consolidated Small Business Class Action Complaint [Doc. 441] is GRANTED.

             SO ORDERED, this 28 day of January, 2019.



                                                         /s/Thomas W. Thrash
                                                         THOMAS W. THRASH, JR.
                                                         United States District Judge




T:\ORDERS\17\In re Equifax\smallbusinessmtdtwt.wpd.wpd        -16-
